UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October , 2011 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (a state-owned public limited liability company) (Translation of Registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F ¨ [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes ¨ No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date October 28, 2011 By /s/ Prakoso Imam Santoso (Signature) Prakoso Imam Santoso ActingVice President Investor Relation PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS JANUARY 1, 2010 (AUDITED), DECEMBER 31, 2010 (AUDITED) AND SEPTEMBER 30, 2011 (UNAUDITED) AND NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2(UNAUDITED) PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES DECEMBER 31, 2010 (AUDITED) AND SEPTEMBER 30, 2011 (UNAUDITED) AND NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2(UNAUDITED) TABLE OF CONTENTS Page Consolidated Financial Statements Consolidated Statements of Financial Position (Balance Sheets) 1-3 Consolidated Statements of Comprehensive Income 4-5 Consolidated Statements of Changes in Stockholders’ Equity 6-7 Consolidated Statements of Cash Flows 8-9 Notes to Consolidated Financial Statements 10-138 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION (BALANCE SHEETS) JANUARY 1, 2010, DECEMBER 31, 2010 (AUDITED) AND SEPTEMBER 30, 2011 (UNAUDITED) (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars) January 1, 2010 December 31,2010 September 30,2011 Notes Rp. Rp. Rp. US$ (Note 3) ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,5,44 7,805,460 9,119,849 9,364,921 1,065,406 Temporary investments 2c,2f,2s,44 359,507 370,433 360,790 41,046 Trade receivables Related parties - net of allowance for doubtful accounts of Rp.93,483 million on 1/1/ 2010; Rp.151,266 million on 31/12/2010 and Rp.98,329 million on 30/9/2011 2c,2g,2s,6, 36,44 604,768 780,043 1,240,220 141,095 Third parties - net of allowance for doubtful accounts of Rp.1,180,067 million on 1/1/ 2010; Rp.1,294,078 million on 31/12/2010and Rp.1,367,479 million on 30/9/2011 3,093,679 3,563,666 4,319,195 491,376 Other receivables - net of allowance for doubtful accounts of Rp.9,517 million on 1/1/ 2010; Rp.6,304 million on 31/12/2010 and Rp.5,044 million on 30/9/2011 2c,2g,44 128,025 90,140 188,610 21,457 Inventories - net of allowance for Obsolescence Rp.72,174 million on 1/1/ 2010; Rp.83,286 million on 31/12/2010 and Rp.93,217 million on 30/9/2011 2h,7,36 435,244 515,536 538,626 61,277 Advances and prepaid expenses 2c,2i,8,44 2,496,539 3,441,031 2,497,882 284,173 Claims for tax refund 2r,38 666,351 133,056 364,910 41,514 Prepaid taxes 2r,38 379,732 715,698 737,389 83,890 Other current assets 2c,9,44 125,482 1,175 1,014,280 115,390 Total Current Assets 16,094,787 18,730,627 20,626,823 2,346,624 NON-CURRENT ASSETS Long-term investments - net 2f,10 151,553 253,850 252,005 28,670 Property, plant and equipment - net of accumulated depreciation of Rp.72,716,079 million on 1/1/ 2010; Rp.83,712,378 million on 31/12/2010 and Rp.85,893,765 million on 30/9/2011 2k,2l,2p,4, 11,18,19, 22,46 76,419,897 75,832,408 73,160,948 8,323,202 Prepaid pension benefit cost 2c,2q,41,44 497 988 821 93 Advances and other non-current assets 2c,2k,2n,12,44,47,48 2,488,842 3,052,695 3,604,373 410,054 Goodwill and other intangible assets -net of accumulated amortization of Rp.7,570,659 million on 1/1/ 2010; Rp.9,094,032 million on 31/12/2010 and Rp.9,497,380 million on 30/9/2011 2d,2j,4,13 2,428,280 1,784,525 1,739,395 197,883 Escrow accounts 2c,14,44 44,114 41,662 40,714 4,632 Deferred tax assets - net 2r,38 94,953 61,692 48,155 5,478 Total Non-current Assets 81,628,136 81,027,820 78,846,411 8,970,012 TOTAL ASSETS See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements 1 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION (BALANCE SHEETS) (continued) JANUARY 1, 2010, DECEMBER 31, 2010 (AUDITED) AND SEPTEMBER 30, 2011 (UNAUDITED) (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars) January 1, 2010 December 31, 2010 September 30, 2011 Notes Rp. Rp. Rp. US$ (Note 3) LIABILITIES AND STOCKHOLDERS'EQUITY CURRENT LIABILITIES Trade payables 2c,15,44 Related parties 1,759,468 1,153,874 674,346 76,717 Third parties 8,038,586 6,356,921 7,017,168 798,313 Other payables 3,162 20,953 58,850 6,694 Taxes payables 2r,38 1,749,789 735,690 1,241,626 141,254 Dividend payables 2u,40 405,175 255,545 522,236 59,413 Accrued expenses 2c,16,44 4,118,994 3,409,260 4,737,615 538,978 Unearned income 2p,17 2,946,532 2,681,483 2,670,600 303,823 Advances from customers and suppliers 111,356 499,705 307,194 34,948 Short-term bank loans 2c,18,44 43,850 55,831 127,143 14,464 Current maturities of long-term liabilities 2c,2l,2p,19,44 7,716,213 5,303,636 4,271,788 485,983 Total Current Liabilities 26,893,125 20,472,898 21,628,566 2,460,587 NON-CURRENT LIABILITIES Deferred tax liabilities – net 2r,38 3,220,510 4,073,814 3,804,569 432,829 Unearned income 2p 393,078 312,029 261,372 29,735 Accrued long service awards 2c,2q,42,44 212,518 242,149 238,574 27,142 Accrued post-retirement health care benefits 2c,2q,43,44 1,801,776 1,050,030 947,026 107,739 Accrued pension and other post- retirement benefits costs 2c,2q,41,44 808,317 536,990 692,671 78,802 Long-term liabilities - net of current maturities Obligations under finance leases 2l,2p,11,19 541,575 408,867 330,799 37,634 Two-step loans - related party 2c,19,20,44 3,094,110 2,741,303 2,435,075 277,028 Bonds and notes 2c,19,21,44 68,777 3,249,379 3,373,969 383,842 Bank loans 2c,19,22,44 11,086,688 10,256,205 7,521,675 855,708 Deferred consideration for business combinations 23 108,079 - - - Total Non-current Liabilit ies 21,335,428 22,870,766 19,605,730 2,230,459 TOTAL LIABILITIES 48,228,553 43,343,664 41,234,296 4,691,046 See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements 2 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION (BALANCE SHEETS) (continued) JANUARY 1, 2010, DECEMBER 31, 2010 (AUDITED) AND SEPTEMBER 30, 2011 (UNAUDITED) (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars) January 1, 2010 December 31, 2010 September 30, 2011 Notes Rp. Rp. Rp. US$ (Note 3) STOCKHOLDERS' EQUITY STOCKHOLDERS' EQUITY ATTRIBUTABLE TO EQUITY HOLDERS OF THE PARENT Capital stock - Rp.250 par value per Series A Dwiwarna share and Series B share Authorized - 1 Series A Dwiwarna share and 79,999,999,999 Series B shares Issued and fully paid - 1 Series A Dwiwarna share and 20,159,999,279 Series B shares 1c,25 5,040,000 5,040,000 5,040,000 573,379 Additional paid-in capital 2t,26 1,073,333 1,073,333 1,073,333 122,108 Treasury stock - 490,574,500 shares on 1/1/2010; 490,574,500 shares on 31/12/2010 and 631,883,000 shares on 30/9/2011 2t,27 (4,264,073 ) (4,264,073 ) (5,293,049 ) (602,167 ) Difference in value arising from restructuring transactions and other transactions between entities under common control 2d,28 478,000 478,000 478,000 54,380 Difference due to change of equity in associated companies 2f 385,595 385,595 385,595 43,867 Unrealized holding gain from available-for-sale securities 2f,2s 18,136 49,695 44,804 5,097 Translation adjustment 2f 230,995 233,378 233,870 26,606 Difference due to acquisition of non-controlling interest in subsidiaries 1d,2d (439,444 ) (484,629 ) (484,629 ) (55,134 ) Retained earnings Appropriated 15,336,746 15,336,746 15,336,746 1,744,795 Unappropriated 2p 20,701,735 26,570,697 29,136,667 3,314,752 Total Stockholders' Equity Attributable To Owners Of The Parent 38,561,023 44,418,742 45,951,337 5,227,683 Non-controling Interest 24 10,933,347 11,996,041 12,287,601 1,397,907 TOTAL STOCKHOLDERS' EQUITY 49,494,370 56,414,783 58,238,938 6,625,590 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements 3 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2(UNAUDITED) (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars, except per share and per ADS data) 2010* Notes Rp. Rp. US$ (Note 3) OPERATING REVENUES Telephone 2p,29 9,747,300 8,747,905 995,211 Fixed lines 21,683,783 20,942,742 2,382,565 Cellular 2,774,793 2,625,299 298,669 Interconnection 2c,2p,30,44 Data, internet and information technology services 2p,31 15,035,439 17,901,062 2,036,526 Network 2c,2p,32,44 903,485 954,372 108,575 Other telecommunications services 2p, 33 1,164,097 1,879,511 213,824 Total Operating Revenues 51,308,897 53,050,891 6,035,370 OPERATING EXPENSES Depreciation and amortization 2k,2l,2p,11,12,13 11,042,997 10,782,203 1,226,644 Personnel 2c,2p,2q,16,34,41,42, 43,44 5,427,255 6,469,798 736,041 Operations, maintenance and telecommunication services 2c,2p,35,44 12,042,417 12,784,356 1,454,420 General and administrative 2g,2h,2p,6,7,36 1,726,590 1,792,888 203,969 Interconnection 2c,2p,37,44 2,277,133 2,530,606 287,896 Marketing 2p 1,598,371 2,369,700 269,590 Total Operating Expenses 34,114,763 36,729,551 4,178,560 OPERATING INCOME OTHER (EXPENSES) INCOME Interest income 2c,44 289,266 385,640 43,873 Equity in net income (loss) of associated companies 2f,10 (6,195 ) (1,916 ) (218 ) Interest expense 2c,2p,44 (1,429,873 ) (1,209,201 ) (137,566 ) Loss (gain) on foreign exchange - net 2o 131,024 (40,341 ) (4,589 ) Others – net 2p 336,460 288,217 32,789 Other expenses – net (679,318 ) (577,601 ) (65,711 ) INCOME BEFORE TAX TAX (EXPENSE) BENEFIT 2p,2r,38 Current (3,534,697 ) (4,293,507 ) (488,454 ) Deferred (796,510 ) 255,707 29,091 (4,331,207 ) (4,037,800 ) (459,363 ) INCOME FOR THE PERIOD * as restated, refer to Note 2p See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements 4 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (continued) NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2(UNAUDITED) (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars, except per share and per ADS data) 2010* Notes Rp. Rp. US$ (Note 3) OTHER COMPREHENSIVE (EXPENSE) INCOME Foreign currency translation 1d,2b,2f,10 (1,994 ) 492 56 Change in fair value of available-for-sale financial assets - net of tax 2f,2s 32,620 (4,891 ) (556 ) Total Other Comprehensive (Expense) Income 30,626 (4,399 ) (500 ) TOTAL COMPREHENSIVE INCOME FOR THE PERIOD Income for the period attributable to: Owners of the parent 8,960,340 8,385,162 953,945 Non-controlling interest 24 3,223,269 3,320,777 377,791 12,183,609 11,705,939 1,331,736 Total comprehensive income attributable to: Owners of the parent 8,990,966 8,380,763 953,445 Non-controlling interest 24 3,223,269 3,320,777 377,791 12,214,235 11,701,540 1,331,236 BASIC EARNINGS PER SHARE 2v,39 Income per share 455.55 427.03 0.05 Income per ADS (40 Series B shares per ADS) 18,222.00 17,081.20 2.00 * as restated, refer to Note 2p See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements 5 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2(UNAUDITED) (Figures in tables are presented in millions of Rupiah) Difference in value arising from restructuring transactions and other transactions between Difference due to change of Unrealized holding gain Difference due to acquisition of non- Additional entities under equity in on available- controlling Non- paid-in Treasury common associated for-sale Translation interest in Retained earnings controlling Stockholders' Descriptions Notes Capital stock capital stock control companies securities adjustment subsidiaries Appropriated Unappropriated* Total interest equity Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Balance, January 1, 2010 -as previously restated ) ) Adjustment in relation to implementation of PPSAK 1 “Withdrawal of PSAK 35 (Accounting for Telecommunication Services)” 2p - (337,487 ) (337,487 ) - (337,487 ) Adjustment in relation to implementation of PSAK No. 55 (Revised 2006) - (91,237 ) (91,237 ) - (91,237 ) Balance, January 1, 2010 - after adjustment ) ) 20% acquisition of Sigma 1d,2b - (70,467 ) - - (70,467 ) (50,392 ) (120,859 ) Acquisition of Ad Medika 1d,2b,4 - 4,145 4,145 Cash dividends 2u,40 - (5,141,880 ) (5,141,880 ) (3,224,495 ) (8,366,375 ) Net comprehensive income (loss)for the period 2f,2s,10 - 32,620 (1,994 ) - - 8,960,340 8,990,966 3,223,269 12,214,235 Balance, September 30, 2010 - as restated ) ) * as restated, refer to Note 2p See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements 6 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (continued) NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2(UNAUDITED) (Figures in tables are presented in millions of Rupiah) Difference in value arising from restructuring transactions and other transactions between Difference due to change of Unrealized holding gain (loss) Difference due to acquisition of non- Additional entities under equity in on available- controlling Non- Capital paid-in Treasury common associated for-sale Translation interest in Retained earnings controlling Stockholders’ Descriptions Notes stock capital stock control companies securities adjustment subsidiaries Appropriated Unappropriated Total interest equity Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Rp. Balance, January 1, 2011 ) ) Cash dividends 2u,40 - (5,819,192 ) (5,819,192 ) (3,029,217 ) (8,848,409 ) Treasury stock acquired- at cost 2u,27 - - (1,028,976 ) - (1,028,976 ) - (1,028,976 ) Net comprehensive income (loss) for the period 1d, 2b,2f, 2s,10 - (4,891 ) 492 - - 8,385,162 8,380,763 3,320,777 11,701,540 Balance, September 30, 2011 ) ) See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements 7 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2(UNAUDITED) (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars) 2010* Rp. Rp. US$ (Note 3) CASH FLOWS FROM OPERATING ACTIVITIES Cash receipts from operating revenues Telephone Fixed lines 9,077,602 7,948,837 904,304 Cellular 21,470,259 20,720,632 2,357,296 Interconnection 2,775,877 2,558,012 291,014 Data, internet and information technology services 14,338,474 17,770,990 2,021,728 Other services 1,980,602 2,307,936 262,564 Total cash receipts from operating revenues 49,642,814 51,306,407 5,836,906 Cash payments for operating expenses (17,632,020 ) (17,156,904 ) (1,951,866 ) Cash payments to employees (7,178,349 ) (6,183,289 ) (703,446 ) Cash paid (refund) from (to) customers 248,487 (190,896 ) (21,717 ) Cash generated from operations 25,080,932 27,775,318 3,159,877 Interest received 291,765 389,855 44,352 Interest paid (1,349,692 ) (1,196,637 ) (136,136 ) Income tax paid (3,533,834 ) (3,856,500 ) (438,737 ) Payment of claim for tax refund - (232,000 ) (26,394 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of temporary investments and maturity of time deposits 24,473 21,752 2,475 Purchases of temporary investments and placements in time deposits (5,671 ) (17,000 ) (1,934 ) Proceeds from sale of property, plant and equipment 8,768 25,920 2,949 Acquisition of property, plant and equipment (10,897,723 ) (7,842,335 ) (892,188 ) Increase in advances for purchases of property, plant and equipment (524,422 ) (569,905 ) (64,836 ) Decrease (increase) in advances, other assets and escrow accounts 224,330 (165,317 ) (18,807 ) Business combinations, net of cash acquired (116,503 ) - - Acquisition of intangible assets (612,051 ) (356,679 ) (40,578 ) Cash dividends received 2,800 - Acquisition of long-term investments (115,358 ) - - Acquisition of minority interest of subsidiary (95,422 ) - - Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash dividends paid (5,141,880 ) (6,084,415 ) (692,197 ) Cash dividends paid to non-controlling stockholders of subsidiaries (2,188,700 ) (2,497,304 ) (284,108 ) Proceeds from short-term borrowings 254,152 168,510 19,171 Repayments of short-term borrowings (96,531 ) (97,236 ) (11,062 ) Proceeds from medium-term Notes 35,000 - - Repayment of medium-term Notes (3,400 ) (12,050 ) (1,371 ) Proceeds from long-term borrowings 6,901,356 941,655 107,128 Repayment of long-term borrowings (6,430,082 ) (5,237,084 ) (595,800 ) Proceeds from promissory notes - 385,980 43,911 Repayment of promissory notes - (84,939 ) (9,663 ) Payment for purchases of treasury stock - (1,028,976 ) (117,062 ) Repayment of obligations under finance leases (166,194 ) (145,858 ) (16,594 ) Net cash used in financing activities ) ) ) * as restated, refer to Note 2p See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements 8 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2 (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars) Rp. Rp. US$ (Note 3) NET INCREASE IN CASH AND CASH EQUIVALENTS 1,546,113 284,755 32,396 EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS (410,284 ) (39,683 ) (4,515 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 7,805,460 9,119,849 1,037,525 CASH AND CASH EQUIVALENTS AT END OF PERIOD SUPPLEMENTAL CASH FLOW INFORMATION Non-cash investing and financing activities: Acquisition of property, plant and equipment through incurrence of payables 5,802,018 5,550,795 631,490 Acquisition of property, plant and equipment through finance leases 15,517 38,561 4,387 See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements 9 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T.
